DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner: 05/21/2021; 12/28/20.

Specification
4. The title of the invention is not descriptive. A new title is required that is clearly indicative of
the invention to which the claims are directed.
The following title is suggested:
Information processing program, method, and system for sharing virtual process for real object arranged in real world using the augmented reality.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-9 of U.S. Patent 10,825,252 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Table 1: illustrates the conflicting claim pairs:
17/034966
1
2
3
4
5
6
7
8
9
US 11,048,532 B1
1
2
3
4
5
6
7
8
9


Table 2: The similar limitations of claims 1-9 of U.S. Patent No. 10,825,252 B2 and limitations of claims 1-9 of the instant application are compared as shown in the table below.

Instant Application (17/034966)
U.S. Patent No. 10,825,252 B2
1.    A non-transitory computer-readable medium including an information processing program product for causing a server apparatus to perform functions to cause a display of at least one terminal device to display image data, the image data being
obtained by superimposing drawing information onto photographed image data, the functions comprising: 
     a terminal positional information obtaining function configured to obtain positional information of a first terminal device;
a photographed image data obtaining function configured to obtain photographed image data on an image photographed by using the first terminal device;
     a target object specifying function configured to specify, to the first terminal device, a target object included in the photographed image data, the target object
included in the photographed image data being specified by the server apparatus;
     a drawing information obtaining function configured to obtain drawing information, the drawing information indicating content of a first drawing process against the target object, the first drawing process having been carried out by a first user of the first terminal device; and
     a superimposed information outputting function configured to output superimposed information to the first terminal device or a second terminal device before the first user of the first terminal device or a second user of the second terminal device photographs the target object to which the content of the first drawing process is attached, the superimposed information being used to cause the first terminal device or the second terminal device to superimpose the drawing information onto the target object included in the photographed image data and display a superimposed target object,
     wherein the server apparatus is configured to cause the first user to arrange an object in the photographed image data, the object being allowed to be specified by the target object by the target object specifying function,
     the server apparatus is further configured to specify, to the second terminal device, the arranged object in the photographed image data and to determine a color to be used by the second user of the second terminal device or suitable for usage by the second user in a second drawing process against the arranged object, the color being used by the second user, and
     the server apparatus is further configured to display the determined color in the photographed image data.


     a terminal positional information obtaining function configured to obtain positional information of a first terminal device;
a photographed image data obtaining function configured to obtain photographed image data on an image photographed by using the first terminal device;
     a target object specifying function configured to specify, to the first terminal device, a target object included in the photographed image data, the target object included in the photographed image data being specified by the server apparatus;

     a drawing information obtaining function configured to obtain drawing information, the drawing information indicating content of a first drawing process against the target object, the first drawing process having been carried out by a first user of the first terminal device; and
     a superimposed information outputting function configured to output superimposed information to the first terminal device or a second terminal device before the first user of the first terminal device or a second user of the second terminal device photographs the target object to which the content of the first drawing process is attached, the superimposed information being used to cause the first terminal device or the second terminal device to superimpose the drawing information onto the target object included in the photographed image data and display a superimposed target object,
     wherein the server apparatus, in addition to specifying the target object in the photographed image data to the first terminal device, determines a first color to be used by the first user of the first terminal device in the first drawing process,
     the server apparatus is further configured to specify, to the second terminal device, the target object in the photographed image data and to determine a second color to be used by the second user of the second terminal device in a second drawing process against the target object, the second color being different than the first color, and
     colored areas of the target object in the first color and the second color are summed up for the first terminal device and the second 

     the server apparatus comprises a storage in which three-dimensional model information is stored in advance, the three-dimensional model information relating to a real space at least around the first terminal device,
     the target object specifying function is further configured to specify which object in the three-dimensional model information is to be the target object included in the photographed image data, and 
     the drawing information obtaining function is further configured to obtain, when the drawing information is obtained, information relating to where the drawing process has been performed in the three-dimensional model information corresponding to the target object together with the drawing information.
 2. The non-transitory computer-readable medium according to claim 1, wherein
     the server apparatus comprises a storage in which three-dimensional model information is stored in advance, the three-dimensional model information relating to a real space at least around the first terminal device,
     the target object specifying function is further configured to specify which object in the three-dimensional model information is to be the target object included in the photographed image data, and
     the drawing information obtaining function is further configured to obtain, when the drawing information is obtained, information relating to where the drawing process has been performed in the three-dimensional model information corresponding to the target object together with the drawing information.    
3. The non-transitory computer-readable medium according to claim 2, wherein

information obtained for the second terminal device and the target object.



4. The non-transitory computer-readable medium according to claim 1, wherein the first terminal device includes a plurality of first terminal devices and the second terminal device includes a plurality of second terminal devices.
5. The non-transitory computer-readable medium according to claim 4, wherein the target object includes a wall surface in the image photographed by using the first terminal device.
5. The non-transitory computer-readable medium according to claim 4, wherein the target object includes a wall surface in the image photographed by using the first terminal device.
6. The non-transitory computer-readable medium according to claim 5, wherein the 


7. The non-transitory computer-readable medium according to claim 4, wherein the information processing program product includes a goal in which the first drawing process and the second drawing process against the target object are completed by a plurality of users respectively having different conditions.
8. An information processing method of causing a display of at least one terminal device to display image data, the image data being obtained by superimposing drawing information onto photographed image data, the information processing method comprising:
     obtaining positional information of a first terminal device;
     obtaining photographed image data on an image photographed by using the first terminal device;
     specifying, to the first terminal device, a target object included in the photographed image data, the target object included in the photographed image data being specified by a server apparatus;
     causing the first user to arrange an object in the photographed image data, the object being allowed to be specified by the target object;
     obtaining drawing information, the drawing information indicating content of a first drawing process against the target object, the first drawing process having been carried out by the first user of the first terminal device;
     outputting superimposed information to the first terminal device or a second terminal device before the first user of the first terminal device or a second user of the
second terminal device photographs the target object to which the content of the
drawing process is attached, the superimposed information being used to cause the first terminal device or the second terminal device to superimpose the drawing information onto the target object included in the photographed image data and display a
superimposed target object;
specifying, to the second terminal device, the arranged object included in the photographed image data;
     determining a color to be used by the second user of the second terminal device or suitable for usage by the second user in a second drawing process against the arranged object, the color being used by the second user; and
     displaying the determined color in the photographed image data.

     obtaining positional information of a first terminal device;
     obtaining photographed image data on an image photographed by using the first terminal device;
     specifying, to the first terminal device, a target object included in the photographed image data, the target object included in the photographed image data being specified by a server apparatus;
     determining a first color to be used by a first user of the first terminal device in a first drawing process against the target object, the first color being determined by the server apparatus;
     obtaining drawing information, the drawing information indicating content of the first drawing process against the target object, the drawing process having been carried out by the first user of the first terminal device;
     outputting superimposed information to the first terminal device or a second terminal device before the first user of the first terminal device or a second user of the second terminal device photographs the target object to which the content of the drawing process is attached, the superimposed information being used to cause the first terminal device or the second terminal device to superimpose the drawing information onto the target object included in the photographed image data and display a superimposed target object;
     specifying, to the second terminal device, the target object included in the photographed image data;
     determining a second color to be used by the second user of the second terminal device in a second drawing process against the target object, the second color being different than the first color; and
     summing colored areas of the target object in the first color and the second color for the first terminal device and the second terminal device when a termination condition is satisfied.

     a server apparatus; and
     the at least one terminal device, the at least one terminal device being connected

     wherein at least one of the server apparatus or the at least one terminal device is configured to:
     obtain positional information of a first terminal device;
     obtain photographed image data on an image photographed by using the
first terminal device;
     specify, to the first terminal device, a target object included in the photographed image data, the target object included in the photographed image data being specified by the server apparatus;
     cause the first user to arrange an object in the photographed image data, the object being allowed to be specified by the target object;

     obtain drawing information, the drawing information indicating content of a first drawing process against the target object, the drawing process having been carried out by the first user of the first terminal device;
     output superimposed information to the first terminal device or a second
terminal device before the first user of the first terminal device or a second user of the
second terminal device photographs the target object to which the content of the
drawing process is attached, the superimposed information being used to cause the first terminal device or the second terminal device to superimpose the drawing information onto the target object included in the photographed image data and display a
superimposed target object; 
     specify, to the second terminal device, the arranged object included in the photographed image data;
     determine a color to be used by the second user of the second terminal device or suitable for usage by the second user in a second drawing process against the arranged object, the color being used by the second user; and


     a server apparatus; and
     the at least one terminal device, the at least one terminal device being connected to 
     wherein at least one of the server apparatus or the at least one terminal device is configured to:
     obtain positional information of a first terminal device;
     obtain photographed image data on an image photographed by using the first terminal device;
     specify, to the first terminal device, a target object included in the photographed image data, the target object included in the photographed image data being specified by the server apparatus;
     determine a first color to be used by a first user of the first terminal device in a first drawing process against the target object, the first color being determined by the server apparatus;
     obtain drawing information, the drawing information indicating content of the first drawing process against the target object, the drawing process having been carried out by the first user of the first terminal device;
     output superimposed information to the first terminal device or a second terminal device before the first user of the first terminal device or a second user of the second terminal device photographs the target object to which the content of the drawing process is attached, the superimposed information being used to cause the first terminal device or the second terminal device to superimpose the drawing information onto the target object included in the photographed image data and display a superimposed target object;
     specify, to the second terminal device, the target object included in the photographed image data;
     determine a second color to be used by the second user of the second terminal device in a second drawing process against the target object, the second color being different than the first color; and
     summing colored areas of the target object in the first color and the second color 


Here claim 1 of U.S. Patent 10,825,252 B2 recites the limitations of claim 1 in the instant application application except the step of “the server apparatus is further configured to specify, to the second terminal device, the arranged object in the photographed image data and to determine a color to be used by the second user of the second terminal device or suitable for usage by the second user in a second drawing process against the arranged object, the color being used by the second user, and” “the server apparatus is further configured to display the determined color in the photographed image data.”  
However, Gavriliuc discloses “specify, to the second terminal device, the arranged object in the photographed image data” (see rejection of claim 1 below).  And Lee discloses the server apparatus is further configured to specify, to the second terminal device, the arranged object in the photographed image data (see rejection of claim 1 below). And Kasahara discloses determine a color to be used by the second user of the second terminal device or suitable for usage by the second user in a second drawing process against the arranged object, the color being used by the second user, and the server apparatus is further configured to display the determined color in the photographed image data (see rejection of claim 1 below).
It would have been obvious to one of ordinary in the art before the effective filing date of the application to have modified Gavriliuc to incorporate the teachings of Lee and Kasahara, and apply an augmented reality server and determined color to be used in the non-transitory computer-readable medium including an information processing program product of claim 1 of U.S. Patent 10,825,252 B2.
The motivation for doing so would provide a novel and improved image processing program capable of further facilitating interaction between users using AR technologies.
Regarding Claims 8 and 9, the claims are rejected under obviousness double patenting for the same rational described as above.


Claim Rejections - 35 USC § 103  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gavriliuc et al., (“Gavriliuc”) [US-2016/0371885-A1] in view of Lee et al. (“Lee”) [US-2017/0069122-A1], further in view of Kasahara et al. (“Kasahara”) [US-2016/0054793-A1]
Regarding claim 1, Gavriliuc discloses a  non-transitory computer-readable medium including an information processing program product (Gavriliuc- Fig. 8: storage subsystem 804 and ¶0045-0046: “Storage subsystem 804 includes one or more physical devices configured to hold instructions executable by the logic machine to implement the methods and processes” “optical memory (e.g., CD, DVD, HD-DVD, Blu-Ray Disc, etc.), semiconductor memory (e.g., RAM, EPROM, EEPROM, etc.), and/or magnetic memory (e.g., hard-disk drive,  for causing a server apparatus (i.e., server) to perform functions to cause a display of at least one terminal device (Fig. 1: augmented reality display device 102 worn by a user 104) to display image data, the image data being obtained by superimposing drawing information (i.e., markup) onto photographed image data (Gavriliuc- Figs. 2A-B illustrates an example input of markup of drawing 202 of a flower vase and drawing 204 of an arrow being inserted to the image data on the display device 106; ¶0022 disclosing the drawings of drawing 202 of a flower vase and drawing 204 of an arrow being inserted (superimposed) to the image data; ¶0028: “either of device A and device B may share image data and/or markup with any other devices, such as with a remote server for cloud-based storage and access”; ¶0041: “Computing system 800 may take the form of one or more personal computers, server computers, tablet computers, home-entertainment computers, network computing devices, gaming devices, mobile computing devices, mobile communication devices (e.g., smart phone), and/or other computing devices. For example, computing system 800 may represent augmented reality display device 102 and computing device 106, or any suitable display devices for sharing markup”), the functions comprising:
a terminal positional information obtaining function configured to obtain positional information (i.e., position) of a first terminal device (Gavriliuc- Fig. 7 and ¶0035: “display system 700 may include non-imaging sensor(s) 716, examples of which may include but are not limited to an accelerometer, a gyroscopic sensor, a global positioning system (GPS) sensor, and an inertial measurement unit (IMU). Such sensor(s) may help to determine the position, location, and/or orientation of the display device within the environment, which may help provide accurate 3D mapping of the real-world environment for use displaying markup appropriately in an augmented reality setting”);
a photographed image data obtaining function configured to obtain photographed image data on an image photographed (i.e., image data be captured in still or video form) by using the first terminal device (Gavriliuc- ¶0018-0019: “The image data be captured in still or video form. The display device may send captured image data, and also depth data representing environment 100, to a remote display device 106 for presentation”);
a target object specifying function configured to specify, to the first terminal device, a target object (i.e., recognized objects in the environment) included in the photographed image data (Gavriliuc- ¶0020-0021: “the display device 102 may retrieve previously acquired and stored depth data of the scene (e.g. a three-dimensional mesh representation of the environment), wherein such depth data may be stored locally or remotely” “the display device 102 may be configured to identify the environment 100 via sensor data, such as GPS sensor data and/or image data (e.g. using image recognition techniques to recognize objects in the environment)” “Upon receipt, display device 106 may present the image data to user 108, as shown in FIG. 2A”);
a drawing information obtaining function configured to obtain drawing information, the drawing information indicating content of a first drawing process against the target object, the first drawing process having been carried out by a first user of the first terminal device (Gavriliuc- ¶0019: “User 108 may input markup to the image data, for example by entering a handmade sketch via touch input, by inserting an existing drawing or image, etc. using the remote display device 106. The remote display device 106 associates the markup with a three-dimensional location within the environment based upon the location in the image data at which the markup is made” Note: the user is free to chose whatever region of the screen/location in virtual space for the sketch, including the location of the target object; ¶0019: “FIG. 2B illustrates an example input of markup to the image data on the display device 106. As depicted, the user 108 has inserted a first drawing 202 of a flower vase illustrating where the user 108 would like to place a vase in environment 100, and a second drawing 204 of an arrow showing where the user 108 would like to move a painting. In ; and
a superimposed information outputting function configured to output superimposed information (Fig. 1: ‘MARKUP DATA’) to the first terminal device or a second terminal device send the markup and associated three-dimensional location of each item of markup to display device 102 for presentation to user 104”), the superimposed information being used to cause the first terminal device or the second terminal device to superimpose the drawing information onto the target object included in the photographed image data and display a superimposed target object (Gavriliuc- ¶0023: “After receiving input of the markup, computing device 106 may send the markup and associated three-dimensional location of each item of markup to display device 102 for presentation to user 104” – implicitly disclosed; Figs. 4A-B and ¶0026: “shows the user 104 moving the holographic object 302 to a different location within the environment 100, e.g. to suggest a possible different place to put a vase” “The user 104 also may enter additional markup via computing device 102 to send to computing device 106. FIG. 4B shows the user 104 inserting additional markup 504 in the form of an arrow indicating another possible location to which to move the picture”),
wherein the  apparatus is configured to cause the first user to arrange an object in the photographed image data (Gavriliuc- Fig. 2B and ¶0026 disclose the updated three-dimensional positional information for the markup may be sent, to computing device 106 along with image data capturing environment 100 from a current perspective, so that the markup may be displayed as drawing 202 in the updated location on computing device 106), the object being allowed to be specified by the target object (i.e., recognized objects in the environment) by the target object specifying function (Gavriliuc- ¶0020-0021 disclose the using image recognition techniques to recognize objects in the environment)” “Upon receipt, display device 106 may present the image data to user 108, as shown in FIG. 2A”,
the  apparatus is further configured to specify, to the second terminal device, the arranged object in the photographed image data (Gavriliuc- Fig. 1 shows the markup data (superimposed information) is transmitted to display device 102 (second terminal device); ¶0023 disclosing sending the markup and associated three-dimensional location of each item of markup to display device 102 for presentation to user 104”) 
.
Gavriliuc fails to explicitly disclose the target object included in the photographed image data being specified by the server apparatus; the server apparatus is further configured to specify, to the second terminal device, the arranged object in the photographed image data;
However, Lee discloses
the target object (i.e., target object or facility information 501) included in the photographed image data being specified by the server apparatus (Lee- ¶0031disclosing an augmented reality server; ¶0069: “The augmented reality providing system 100 may initially set a region of interest (ROI) based on the location information of the user terminal 101, and may verify a target object, for example, a road, a facility, etc., included in the camera image through matching between the ROI and the camera image, and may transmit space information facility information 501 on a camera image 510);
the server apparatus is further configured to specify, to the second terminal device, the arranged object in the photographed image data (Lee- ¶0031 disclosing an augmented reality server; ¶0069: "The augmented reality providing system 100 may initially set a region of interest (ROI) based on the location information of the user terminal 101, and may verify a target object, for example, a road, a facility, etc., included in the camera image through matching between the ROI and the camera image, and may transmit space information associated with the target object to the user terminal 101"; Fig. 5 and ¶0090 disclosing an augmented reality service that represents facility information 501 on a camera image 510);
It would have been obvious to one of ordinary in the art before the effective filing date of the application to have modified Gavriliuc to incorporate the teachings of Lee, and apply an augmented reality server [server apparatus], as taught by Lee in the a target object specifying function, as taught by Gavriliuc so a target object specifying function configured to specify a target object included in the photographed image data, the target object included in the photographed image data being specified by the server apparatus.
Doing so would provide an augmented reality function without restrictions on a distance or a space.
The prior art fails to explicitly disclose a superimposed information outputting function configured to output superimposed information to the first terminal device or a second terminal device before the first user of the first terminal device or a second user of the second terminal device photographs the target object to which the content of the drawing process is attached; and to determine a color to be used by the second user of the second terminal device or suitable for usage by the second user in a second drawing process against the arranged object, the color being used by the second user, and the server apparatus is further configured to display the determined color in the photographed image data.

output superimposed information to the first terminal device or a second terminal device before the first user of the first terminal device or a second user of the second terminal device photographs the target object to which the content of the drawing process is attached (Kasahara- Fig. 21 shows the annotation is displayed for a target cup (CUP) put on a table and includes a pointer 1210 and a comment 1220; Fig. 22: the comment 1220 along with the direction indication 1230 and Fig. 23 and ¶0203-0204 disclosing the comment 1220 along with the direction indication 1230 being transmitted to the image 1200 [output superimposed information to the terminal device before the user of the first terminal device photographs the target object]. The display range of the image 1200, then, is moved when, for example, the user of the wearable terminal 200 changes the direction of the camera 260 according to the direction indication 1230, and a part of the cup (CUP) which is the target of the annotation is included in the image 1200 is illustrated [the terminal device photographs the target object to which the content of the drawing process is attached]; ¶0097: “transmit an image of the real space or annotation information from the server 100 to a client”; Fig. 3B and  ¶0102 disclosing text input using a separately displayed screen keyboard or the like is displayed as a comment 1320 in the image 1300. The pointer 1310 and the comment 1320 are transmitted as annotations to the wearable terminal 200 via the server 100; ¶0189: “The annotation 1210 is virtually displayed so that the annotation 1210 is superimposed on the image of the real space, and is consequently illustrated at a position recognized by the user of the wearable terminal 200”; ¶0192: “When the annotation is disposed as an object, feature points detected by an SLAM method or the like or 3-dimensional data of dense mapping can be used to specify the object which is a target. Alternatively, when individual objects are recognized by a known object recognition technology, an object which is a target among the objects may be specified” – suggesting detecting of target object);
determine a color to be used by the second user of the second terminal device or suitable for usage by the second user in a second drawing process against the arranged object, the color being used by the second user (Kasahara- Fig. 28 and ¶0213 disclose the region of the end portion 1260 can be set based on a direction toward the target of the annotation in a view from the image 1200 and the end portion 1260 may be colored with a predetermined color (which can be a transparent color); Fig.1 and ¶0079-0089 suggesting a plurality of second terminal devices being used by the users; ¶0237 discloses users sharing the image using the tablet terminals 300 or the like can be users permitted to share individual images – suggests the second user of the second terminal device), and
display the determined color in the photographed image data (Kasahara- Fig. 28 and ¶0212-0213 disclose the end portion 1260 may be colored with a predetermined color (which can be a transparent color)).
It would have been obvious to one of ordinary in the art before the effective filing date of the application to have modified Gavriliuc/Lee to incorporate the teachings of Kasahara, and combining the target of the annotation is included in the image in Kasahara after receiving the the comment along with the direction indication with the superimposed information being used to superimpose the drawing information onto the target object, as taught by Gavriliuc/Lee in the system for outputting superimposed information to the first terminal device or a second terminal device before the first user of the first terminal device or a second user of the second terminal device photographs the target object to which the content of the drawing process is attached, the superimposed information being used to cause the first terminal device or the second terminal device to superimpose the drawing information onto the target object included in the photographed image data and display the superimposed target object.
Doing so would provide a novel and improved image processing program capable of further facilitating interaction between users using AR technologies.

Regarding claim 2, Gavriliuc in view of Lee and Kasahara, discloses the non-transitory computer-readable medium according to claim 1, and further discloses wherein the server apparatus comprises a storage in which three-dimensional model information is stored in advance (Gavriliuc- ¶0021: “The display device 102 may send the image data and the associated depth data to a remote device, such as to display device 106, or to a server device for storage and later retrieval” – suggesting storage in server in advance; Kasahara- ¶0137: “a space model in the periphery of the streaming frame 1031 generated using feature points detected by an SLAM method or the like or 3-dimensional data or the like of dense mapping may be displayed as the peripheral region image 1032.”; ¶0160: “For example, through the above-described process performed by the processor of the server 100, the browsing user can point to a 3-dimensional point in space coordinates recognized from a frame rather than a pixel of a frame”; ¶0231: “Such display can be realized by storing the image 1200 p in the streaming frames as a snapshot and associating information regarding the annotation 1210 p, for example, when the server 100 detects that the annotation 1210 p is input for the image 1200 p”), the three-dimensional model information relating to a real space at least around the first terminal device (Kasahara- ¶0083: “The wearable terminal 200 can acquire an image of a real space from a position close to the viewpoint of the user by the camera.” “The wearable terminal 200 displays an image captured by the camera on the display and displays an annotation input by the device (2) so that the annotation is superimposed on the image”; ¶0137: “a space model in the periphery of the streaming frame 1031 generated using feature points detected by an SLAM method or the like or 3-dimensional data or the like of dense mapping may be displayed as the peripheral region image 1032.”),
the target object specifying function is further configured to specify which object (i.e., recognized objects in the environment) in the three-dimensional model information is to be the target object included in the photographed image data (Gavriliuc- ¶0020-0021: “the display device 102 may retrieve previously acquired and stored depth data of the scene three-dimensional mesh representation of the environment), wherein such depth data may be stored locally or remotely” “the display device 102 may be configured to identify the environment 100 via sensor data, such as GPS sensor data and/or image data (e.g. using image recognition techniques to recognize objects in the environment)”), and
the drawing information obtaining function is further configured to obtain, when the drawing information is obtained, information relating to where the drawing process has been performed in the three-dimensional model information corresponding to the target object together with the drawing information (Gavriliuc- ¶0019: “User 108 may input markup to the image data, for example by entering a handmade sketch via touch input, by inserting an existing drawing or image, etc. using the remote display device 106. The remote display device 106 associates the markup with a three-dimensional location within the environment based upon the location in the image data at which the markup is made” Note: the user is free to chose whatever region of the screen/location in virtual space for the sketch, including the location of the target object; ¶0022: “FIG. 2B illustrates an example input of markup to the image data on the display device 106. As depicted, the user 108 has inserted a first drawing 202 of a flower vase illustrating where the user 108 would like to place a vase in environment 100, and a second drawing 204 of an arrow showing where the user 108 would like to move a painting. In this example, the user 108 has inserted the drawings by touch input, but it will be understood that markup to image data may be input in any other suitable manner than touch input.”; ¶0026: “In this instance, updated three-dimensional positional information for the markup may be sent, to computing device 106 along with image data capturing environment 100 from a current perspective, so that the markup may be displayed as drawing 202 in the updated location on computing device 106.”).
It would have been obvious to one of ordinary in the art before the effective filing date of the application to have modified Gavriliuc/Lee to incorporate the teachings of Kasahara, and combining the three-dimensional model information in Kasahara with the target object included 
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 3, Gavriliuc in view of Lee and Kasahara, discloses the non-transitory computer-readable medium according to claim 2, and further discloses wherein the superimposed information outputting function is further configured to output, as the superimposed information, predetermined drawing information included in a photographable range of the second terminal device among plural pieces of drawing information relating to the target object (Gavriliuc- Fig. 1 shows the markup data (superimposed information) is transmitted to display device 102 (second terminal device); ¶0023: “After receiving input of the markup, computing device 106 may send the markup and associated three-dimensional location of each item of markup to display device 102 for presentation to user 104”; Kasahara- Fig. 24 and ¶0206 disclosing an example of display of two images of which distances from the visible range to the target of the annotation are different. The comment 1220 [predetermined drawing information] in the image 1200. The comments 1220 in the annotations may be displayed along with the circle 1240), which are stored in the storage of the server apparatus (Gavriliuc- ¶0021: “The display device 102 may send the image data and the associated depth data to a remote device, such as to display device 106, or to a server device for storage and later retrieval” – suggesting storage in server), in accordance with a positional relationship between the terminal positional information obtained for the second terminal device and the target object (Kasahara- ¶0127: “A 3rd-person image 1020 illustrated in FIGS. 7 to 9 is an image that is obtained by virtually imaging a camera 260 of the wearable terminal 200 is located from a different viewpoint from a 1st-person image based on the space information supplied along with data of a captured image” “Since the 3rd-person image 1020 is generated at a position in the real space of the camera 260 of the wearable terminal 200”; ¶0203: “the direction indication 1230 can be displayed by specifying a positional relation between the display range of the image 1200 and the target of the annotation based on the space information acquired by the wearable terminal 200”).

Regarding claim 4, Gavriliuc in view of Lee and Kasahara, discloses the non-transitory computer-readable medium according to claim 1, wherein the first terminal device includes a plurality of first terminal devices and the second terminal device includes a plurality of second terminal devices (Gavriliuc- Figs. 6-7 and ¶0032-0039 suggesting the display device 106 [first terminal device] and the augmented reality display device 102 [second terminal device] including a plurality of different devices; Kasahara- Fig. 1 and ¶0079-0089 suggesting a plurality of first terminal devices and a plurality of second terminal devices).

Regarding claim 5, Gavriliuc in view of Lee and Kasahara, discloses the non-transitory computer-readable medium according to claim 4, wherein the target object includes a wall surface in the image photographed by  using the first terminal device (Gavriliuc- Figs. 1, 2A-2B and ¶0023 disclosing the drawing 204 at a location corresponding to a wall.).

Regarding claim 7, Gavriliuc in view of Lee and Kasahara, discloses the non-transitory computer-readable medium according to claim 4, and further discloses wherein the information processing program product includes a goal (i.e., send the markup) in which the first drawing process and the second drawing process against the target object (i.e., the markup) are completed by a plurality of users (i.e., user 104, user 108) respectively having different conditions (i.e., user 108 may provide instructions, questions, comments, and/or other information to user 106, user 104 to view the markup from different perspectives) (Gavriliuc- Fig. 1 and ¶0019: “The display device may send captured image data, and also depth data representing environment 100, to a remote display device 106 for presentation to user 108. User 108 may input markup to the image data, for example by entering a handmade sketch via touch input, by inserting an existing drawing or image, etc. using the remote display device 106. The remote display device 106 associates the markup with a three-dimensional location within the environment based upon the location in the image data at which the markup is made, and then may send the markup back to the display device 102 for presentation to user 104 via augmented reality display device 102. Via the markup, user 108 may provide instructions, questions, comments, and/or other information to user 106 in the context of the image data. Further, since the markup is associated with a three-dimensional location in a coordinate frame of the augmented reality environment, user 104 may view the markup as spatially augment reality imagery, such that the markup remains in a selected orientation and location relative to environment 100. This may allow user 104 to view the markup from different perspectives by moving within the environment.”).

Regarding claim 8, all claim limitations are set forth as claims 1 in method form and rejected as per discussion for 1.

Regarding Claim 9, Gavriliuc in view of Lee and Kasahara, discloses an information processing system. The metes and bounds of the system claims substantially correspond to the non-transitory computer-readable medium claim as set forth in Claim 1; thus it is rejected on similar grounds and rationale as its corresponding limitations.
Regarding Claim 9, Gavriliuc in view of Lee and Kasahara, discloses an information processing system (Fig. 7: augmented reality display system 700) for controlling a display (Fig. 7: display system 700) of at least one terminal device to display image data, the image data being obtained by superimposing drawing information onto photographed image data (see Claim 1 rejection for detailed analysis), the information processing system comprising:
a server apparatus (i.e., server); and
the at least one terminal device (i.e., device 106) (Gavriliuc- ¶0021: “The display device 102 may send the image data and the associated depth data to a remote device, such as to display device 106, or to a server device for storage and later retrieval”), the at least one terminal device being connected to the server apparatus via a communication network (Gavriliuc- Fig.6 and ¶0028 disclosing device A and device B may represent any suitable types of computing devices, and may communicate via a network connection and furthermore device A and device B may share image data and/or markup with any other devices, such as with a remote server for cloud-based storage and access),
wherein at least one of the server apparatus or the at least one terminal device (i.e., display device) is configured to perform the tasks of claim 1.


9.	Claim 6  is rejected under 35 U.S.C. 103 as being unpatentable over Gavriliuc in view of Lee, further in view of Kasahara, still further in view of Khalid (“Khalid”) [US-2019/0206129-A1]
Regarding claim 6, Gavriliuc in view of Lee and Kasahara, discloses the non-transitory computer-readable medium according to claim 5, and the prior art does not explicitly disclose, but Khalid discloses wherein the wall surface includes an area of an outdoor alley or an area in a gymnasium (Khalid- Fig. 4 and ¶0045 disclosing a picture window 404 providing a scenic view 406 of an outdoor scene along one wall).
It would have been obvious to one of ordinary in the art before the effective filing date of the application to have modified Gavriliuc/Lee/Kasahara to incorporate the teachings of Khalid, and apply the outdoor scene [outdoor alley], as taught by Khalid in the wall surface, as taught by Gavriliuc/Lee/Kasahara so the wall surface includes an area of an outdoor alley.
Doing so would provide various engaging, entertaining, and meaningful experiences to users.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-2018/0275749-A1 to Yoon et al., Mobile terminal and control method therefor discloses the user should select a size or color for a purchase (¶0281). The input menu screen for the purchase may contain color and size items of the shoes (Fig. 14 and ¶0283-0284).
US-2019/0147658-A1 to Kurabayashi, System, etc. for creating mixed-reality environment discloses a system that enables real-time recognition of a real-space environment in a mixed-reality environment includes a server, a portable display device including a display unit for displaying a virtual object to a user and a photographing unit that photographs a real space (Abstract). Kurabayashi further discloses determine color information of the three-dimensional shape elements on the basis of color information of the one or more of the pixels associated with the three-dimensional shape elements (¶0014).
US-2018/0350150-A1 to Powderly et al ., Keyboards for virtual, augmented, and mixed reality display systems discloses the respective inputs made while paired to the first and second HMD devices can be used to mark up the text (e.g., with different colors, fonts, formatting, etc.) (¶0125).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619